Exhibit 99.1 News Release For Immediate Release http://www.ball.com Investor Contact: Ann T. Scott 303-460-3537, ascott@ball.com Media Contact: Scott McCarty 303-460-2103, smccarty@ball.com Ball Announces 2007 Fourth Quarter, Full-Year Results BROOMFIELD, Colo., Jan. 24, 2008—Ball Corporation [NYSE:BLL] today reported full-year 2007 net earnings of $281.3 million, or $2.74 per diluted share, on sales of$7.39 billion, compared to $329.6 million, or $3.14 per diluted share, on sales of $6.62 billion in 2006. Fourth quarter 2007 net earnings were $33.3 million, or 33 cents per diluted share, on sales of $1.76 billion, compared to $48.3 million, or 46 cents per diluted share, on sales of $1.59 billion in the fourth quarter of 2006. In both 2007 and 2006 results included costs from business consolidation activities and significant non-operating items. Fourth quarter 2007 results included net after-tax costs of approximately $27 million, or 27 cents per diluted share, for business consolidation primarily in the company’s food and household products packaging, Americas, segment. Full-year 2007 results included the fourth quarter business consolidation costs and a third quarter after-tax charge of $51.8 million, or 50 cents per diluted share, related to a customer settlement. Fourth quarter 2006 results included net after-tax costs of $20.2 million, or 19 cents per diluted share, from business consolidation activities, reduced by a one-time tax gain. Full-year 2006 results included property insurance proceeds resulting from a fire at a plant in Germany, offset by business consolidation costs, for a net after-tax gain of $25.6 million, or 24 cents per diluted share. Details of the business consolidation activities, customer settlement and property insurance gain can be found in Note 2 to the unauditedconsolidated financial statements that accompany this news release. R. David Hoover, chairman, president and chief executive officer, said 2007 was a record year for Ball in terms of operating results. “On a comparable basis, our diluted earnings per share were $3.50 in 2007, up 21 percent from our previous record of $2.90 in 2006. This came despite a difficult fourth quarter comparison where, also on a comparable basis, we earned 60 cents per diluted share in the period in 2007 versus 65 cents in the fourth quarter of 2006,” Hoover said. - more - Ball Corporation 10 Longs Peak Drive · P.O. Box 5000 · Broomfield, CO 80021 Ball Corporation - 2 “While we generally are pleased with our results from 2007, we have identified and are executing on numerous initiatives that we believe will lead to further improvements in 2008 and better position us for the longer term,” Hoover said. “Earlier this week our board of directors elected John A. Hayes as executive vice president and chief operating officer of Ball Corporation. John has done a superior job of leading our operations in Europe in recent years. We look forward to having him as chief operating officer for all of our businesses.” Metal Beverage Packaging, Americas Metal beverage packaging, Americas, segment operating earnings were $213.6 million in 2007 on sales of $2.76 billion, including an $85.6 million charge for a customer settlement, compared to $269.4 million on sales of $2.60 billion in 2006. For the fourth quarter, earnings were $57.8 million on sales of $666.6 million in 2007, compared to $75.9 million on sales of $611.9 million in 2006. “Continued strong demand for specialty size cans contributed to overall results in our metal beverage packaging, Americas, segment in 2007,” Hoover said. “Work is progressing on schedule to install a new 24-ounce can production line in our Monticello, Ind., beverage can plant. That capacity will come on stream later this year to help us keep up with the growing demand for that particular container, primarily for energy drinks and beer.” Ball’s board of directors approved yesterday the corporation’s participation in a one-line metal beverage container plant in southeastern Brazil. The plant will be part of Latapack-Ball Embalagens, Ltda., Ball’s 50-50 joint venture can company in Brazil. Its capacity will be 900 million cans per year and can be expanded to 2 billion cans per year as demand grows. The plant will be financed entirely by cash flows from the joint venture, and production is expected to begin in mid-2009. Metal Beverage Packaging, Europe/Asia Metal beverage packaging, Europe/Asia, segment results in 2007 were operating earnings of $256.1 million on sales of $1.9 billion, compared to $268.7 million on sales of $1.51 billion in 2006, which included a pre-tax property insurance gain of $75.5 million related to a fire in a German plant. For the fourth quarter, operating earnings in 2007 were $37.6 million on sales of $455.5 million, compared to $33 million on sales of $352.6 million in the fourth quarter of 2006. - more - Ball Corporation 10 Longs Peak Drive · P.O. Box 5000 · Broomfield, CO 80021 Ball Corporation - 3 Ball announced today plans to build a new beverage can manufacturing plant in Poland in order to meet the rapidly growing demand for beverage cans there and elsewhere in Central and Eastern Europe. The plant will be built in Lublin, near the borders of Belarus and Ukraine. It will initially have one production line with an annual capacity of approximately 750 million cans per year and is expected to begin production in the first half of 2009. “Our metal beverage packaging, Europe/Asia, segment had a strong 2007, with improved results throughout Europe and in China, and we have numerous growth opportunities,” Hoover said. “We currently are speeding up certain production lines in Germany and Poland in advance of the busy 2008 summer selling season. In addition, during the fourth quarter of 2007 we announced plans for a beverage can plant in India that will use existing manufacturing equipment.” Metal Food & Household Products Packaging, Americas Metal food and household products packaging, Americas, segment results for 2007 were a loss of $8 million on sales of $1.18 billion, including business consolidation costs of $44.2 million, compared to $2.4 million on sales of $1.14 billion in 2006. For the fourth quarter of 2007, segment results were a loss of $33.4 million on sales of $271.1 million, compared to a loss of $23.2 million on sales of $288.1 million in the same period of 2006. The fourth quarter and full-year 2007 results included business consolidation costs of $44.2 million. The fourth quarter and full-year 2006 results include business consolidation costs of $33.8 million and $35.5 million, respectively. “Work has begun on the further restructuring announced early in the fourth quarter of our metal food and household products packaging, Americas, segment,” Hoover said. “The restructuring plan includes closing aerosol can production plants in California and Georgia and exiting the custom and decorative tinplate can business. Even though the anticipated annualized cost savings of $15 million from this restructuring are not expected until 2009, we believe other improvements we have already made and continue to make in pricing and operating efficiencies will lead to much improved performance in this segment in 2008.” Plastic Packaging, Americas Plastic packaging, Americas, segment results for 2007 were operating earnings of $25.9 million on sales of $752.4 million, compared to $28.3 million on sales of $693.6 million in 2006. For the fourth quarter, earnings in 2007 were $8.8 million on sales of $172.1 million, compared to $10 million on sales of $172.6 million for the same period in 2006. - more - Ball Corporation 10 Longs Peak Drive · P.O. Box 5000 · Broomfield, CO 80021 Ball Corporation - 4 “Plastic packaging, Americas, segment results were down slightly in 2007 from 2006 and are at unacceptable levels,” Hoover said. “We will continue to emphasize our heat set and other higher margin plastic containers while pursuing price increases for commodity plastic containers for water and carbonated soft drinks, where returns are well below our cost of capital and must improve.” Aerospace and Technologies Aerospace and Technologies segment results were operating earnings of $64.6 million on sales of $787.8 million in 2007, compared to $50 million on sales of $672.3 million in 2006. For the fourth quarter, earnings were $11.1 million on sales of $190.9. Fourth quarter 2006 earnings were $16.7 million on sales of $166.6 million. “Our aerospace and technologies segment enjoyed an outstanding year in 2007, even though fourth quarter results were down from a year ago,” Hoover said. “We have several large projects, such as the WorldView 2 satellite for DigitalGlobe, in progress and are competing for several other large contracts. The market continues to hold strong demand for the products and technologies for which we are most recognized.” Outlook Raymond J. Seabrook, executive vice president and chief financial officer, said adjusted free cash flow for 2007 was $440 million and that 2008 free cash flow will be lower due to higher cash taxes, a one-time after-tax payment of $42 million for the customer settlement reached in the third quarter of 2007 and higher 2008 capital expenditures, offset partially by a reduction in working capital. “In part due to lower than expected capital expenditures in 2007 which will be spent in 2008, and due to growth projects in the company’s worldwide beverage can business, we expect capital spending to exceed $300 million in 2008,” Seabrook said. “Approximately 75 percent of our anticipated capital spending will be in our beverage can segments, with more than $150 million of the total earmarked for top-line growth projects. Cost reduction and maintenance capital spending for the total company should be approximately 60 percent of overall depreciation. “Our credit profile remains strong with net debt at the end of 2007 at $2.2 billion. This strong credit profile should allow us to repurchase approximately $300 million of our common stock in 2008, including the accelerated share buyback program we announced in December,” Seabrook said. “We are optimistic about 2008,” Hoover said. “We are focused on getting results in our food and household products packaging and plastic packaging segments to more acceptable levels. - more - Ball Corporation 10 Longs Peak Drive · P.O. Box 5000 · Broomfield, CO 80021 Ball Corporation - 5 “We have attractive opportunities for growth in our beverage can operations worldwide, and much of our capital spending will be directed at these opportunities. Our aerospace and technologies segment is coming off of a remarkable record year that will be difficult to duplicate, but results in 2008 should remain strong,”
